Third District Court of Appeal
                                State of Florida

                      Opinion filed September 29, 2021.
        Not final until disposition of timely filed motion for rehearing.
                              ________________

                       Nos. 3D19-2225 & 3D19-2308
                       Lower Tribunal No. 15-18873
                            ________________


                                 Carlos Pena,
                                  Appellant,

                                      vs.

                          Carlos H. Rincon, et al.,
                                Appellees.


     Appeals from the Circuit Court for Miami-Dade County, Barbara
Areces, Judge.


      Ilene F. Tuckfield, P.A., and Ilene F. Tuckfield, for appellant/cross-
appellee.

      Keith D. Silverstein, P.A., and Keith D. Silverstein, for appellee/cross-
appellant Carlos H. Rincon; Vazquez & Associates, and Steven B. Herzberg,
for appellee 900 Southwest, LLC.


Before FERNANDEZ, C.J., and SCALES and MILLER, JJ.

      SCALES, J.
      In this consolidated appeal, Carlos Pena, plaintiff below, appeals the

trial court’s final judgment determining that efforts undertaken by Pena and

his former business partner, Carlos H. Rincon, defendant below, manifested

the parties’ intent to terminate their business partnership and partition a

commercial property that formed the partnership’s basis. Pena’s appeal also

challenges Rincon’s subsequent transfer of Rincon’s post-partition parcel to

intervenor, appellee 900 Southwest, LLC (case number 3D19-2308).

      Rincon appeals the portion of the final judgment finding that the parties

had agreed to an equal division of their commercial property, that Rincon

breached this agreement, and that Rincon must pay the amount of $200,000

to Pena in damages (case number 3D19-2225). We consolidated the two

appeals and affirm the trial court’s final judgment in all respects.

      The trial court was placed in the unenviable position of unraveling a

complex series of transactions undertaken by two individuals who –

unrepresented by transactional counsel – were trying to go their separate

ways. The trial court determined that the parties agreed to split their

commercial property on a 50-50 basis and had executed a series of

documents to effectuate this agreement. The findings of fact contained in the

trial court’s detailed, well-reasoned final judgment – rendered after a six-day

bench trial – are supported by competent, substantial evidence. See Miami-



                                       2
Dade Cnty. Expressway Auth. v. Elec. Transaction Consultants Corp., 300

So. 3d 291, 294 (Fla. 3d DCA 2020). Indeed, in the final judgment, each of

the trial court’s factual findings specifically references the portion of the trial

record that supports the finding.

      We review a trial court’s legal conclusions de novo. See Fla. High

School Athletic Ass’n v. Johnson, 279 So. 3d 794, 796-97 (Fla. 3d DCA

2019). Our review reveals no legal error. Specifically, based on the facts it

found, the trial court correctly concluded that a contract to divide the

commercial property equally between Pena and Rincon was formed; the

quitclaim deeds intending to divide the commercial property between Pena

and Rincon were effective; a unity of title burdening the property did not

invalidate the quitclaim deeds; and Pena (via his private cause of action)

could not enforce the unity of title that, decades earlier, had been placed on

the property to facilitate the permitting of a satellite antenna, which was

subsequently destroyed in a hurricane.

      Affirmed.




                                        3